7. Draft amending budget No 2 /2011: flooding in Slovenia, Croatia and the Czech Republic in September 2010 (
- After the vote
(PL) Mr President, ladies and gentlemen, the European Parliament has just adopted amendments to the Council's position on the Draft Amending Budget No 2/2011. In connection with this, pursuant to Article 314(4)(c) of the Treaty on the Functioning of the European Union, I agree to the convening of a Conciliation Committee by the President of the European Parliament. I can assure you that the Council will analyse the amendments in a spirit of constructive cooperation, and will formally adopt a position as quickly as possible, without exceeding the 10-day deadline provided for in the Treaty, in order to ensure that a meeting of the Conciliation Committee is not necessary.